Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Huang (US 2019/0258028) discloses a camera optical lens (Fig. 15), comprising, from an object side to an image side:
an aperture (800);
a first lens (810) having a positive refractive power (Table 15, f1 is positive);
a second lens (820) having a negative refractive power (Table 15, f2 is negative);
a third lens (830) having a positive refractive power (Table 15, f3 is positive);
a fourth lens (840) having a negative refractive power (Table 15, f4 is negative);
a fifth lens (850) having a positive refractive power (Table 15, f5 is positive);
a sixth lens (860) having a negative refractive power (Table 15, f6 is negative); and
a seventh lens (870) having a negative refractive power (Table 15, f7 is negative),
wherein the camera optical lens satisfies following conditions:
9.00≤f3/f≤30.00 (Table 1, f3/f = 9.79); 


f denotes a focal length of the camera optical lens (Table 15, f = 6.86 mm);
f3 denotes a focal length of the third lens (Table 15, f3 = 67.13 mm);
v1 denotes an abbe number of the first lens (Table 15, v1 = 56.1); and
v2 denotes an abbe number of the second lens (Table 15, v2 = 19.5).
Neither Huang nor any other available prior art documents teach or fairly suggest alone or in combination, the following: 
A camera optical lens, comprising, from an object side to an image side …
“2.90≤v1/v2≤5.00”.
Claims 2-5 are allowable due to dependency on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Yang (US 2019/0227279), Chen (US 2018/0348484), Tang (US 2018/0106984), Chen2 (US 2016/0033743) each disclose a camera optical lens, comprising, from an object side to an image side: an aperture; and seven lenses of varying refractive power. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        2 March 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872